Fish, J.
1. One who prior to the passage of the lien act of December 18, 1897 (Acts 1897, p. 30), made an agreement with a contractor to do work and furnish material for the improvement of real estate and who thereafter complied with his agreement, not, however, fully completing performance thereof until after the passage of that act, had, to the extent thereby allowed and after compliance with its provisions, a lien upon the real estate so improved; and an action against the owner of the realty and the contractor, for the enforcement of such lien, though the petition therein was apparently framed under the law as it stood before the date above mentioned, was maintainable, when under the allegations of the petition a good case under the amended law was stated.
2. Applying what is above laid down to the petition now under review and the demurrers thereto, general and special, the court erred in dismissing the plaintiff’s action.

Judgment reversed.


All the Justices concurring.